I respectfully dissent.
As the majority indicates, defendant's opening brief contains no statement of errors relied on for reversal as required by Rule 344, Rules of Civil Procedure, made applicable to this appeal by section 793.17, Code, 1946. We would be justified in holding defendant has presented nothing for our consideration. See State v. Briggs, 207 Iowa 221, 222 N.W. 552, and citations; State v. Perkins, 208 Iowa 1394, 227 N.W. 417; State v. Schenk, 236 Iowa 178, 186, 18 N.W.2d 169, 173. This case is not like State v. Clay, 222 Iowa 1142, 1144, 271 N.W. 212, and some others involving a grave offense and severe penalty in which we are inclined to overlook lack of compliance with our Rules.
Aside from the above, I think the judgment has sufficient support in the evidence. Of course we must view the testimony in the light most favorable to the prosecution. State v. Hill,239 Iowa 675, 32 N.W.2d 398, and citations; State v. Anderson,239 Iowa 1118, 33 N.W.2d 1, and citations; State v. Persons, 114 Vt. 435, 439, 46 A.2d 854, 857. It is necessary to refer only to the evidence which tends to support the judgment. State v. Kneedy,232 Iowa 21, 27, 3 N.W.2d 611, 615, and citations; State v. Hill, supra. *Page 912 
The crime charged consists of unnecessarily failing to provide any animal "with proper food, drink, shelter, or protection from the weather * * * by which unjustifiable pain, distress, suffering, or death is caused * * * whether the acts or omissions * * * be committed either maliciously, willfully, or negligently." Section 717.3, Code, 1946.
This statute should be construed so as to effectuate the legislative intent and attain the practical object of such laws. See 3 C.J.S., Animals, 1189, section 67. The words "unnecessarily" and "proper" are to be understood in their ordinary sense. State v. Persons, supra, 114 Vt. 435, 437,46 A.2d 854, 855; Commonwealth v. Curry, 150 Mass. 509, 23 N.E. 212. "Proper" means "fit, suitable, appropriate." Miller v. Cedar Rapids Sash  Door Co., 153 Iowa 735, 741, 134 N.W. 411, 415, and citation. The majority seems to ignore the statutory requirement of proper food, drink and shelter.
There is ample evidence defendant unnecessarily failed to provide at least some of these dogs "with proper food, drink, shelter, or protection from the weather." Proof that such failure caused "unjustifiable pain, distress, suffering, or death" is perhaps less clear. However, courts have held in effect it is common knowledge that lack of proper food, drink or shelter causes distress or suffering in animals. See State v. Persons, supra, 114 Vt. 435, 439, 46 A.2d 854, 857; Moore v. State,183 Ind. 114, 107 N.E. 1; Commonwealth v. Curry, supra. A great deal of evidence should not be required to prove this fact.
Defendant collected unwanted dogs and sold about six each week to a serum company in Omaha and nearly as many in Des Moines for pets. The animals were kept in about ten makeshift pens or cages in a weed patch near defendant's home. Defendant says he fed and watered the dogs before he went to work at 6:30 each morning and again after he returned from work in the evening. No provision was made to furnish either food or drink at any other time.
On July 24, 1947, several persons interested in either the Animal Rescue League or the Humane Society looked at the pens and the 40 dogs kept in them. They testified as to their observations. The largest pen was about 7 by 8 feet with solid *Page 913 
sides 5 1/2 feet high. It contained 11 dogs. Except for a little water covered with scum in one of the pens, there was no water in any of them. The sides of the single container with water in it were so high the smaller dogs were unable to reach the water.
Mr. Koss, president of a construction company, testified:
"The dogs were being held in a very deplorable condition. * * * They were old barrels that had been cut in half and some with boards around the side so that the air couldn't get through and one or two were elevated pens. * * * Then there were some very small cages in which dogs were kept. They could hardly stand up or lie down. * * * There was feed corn on the ears which a dog doesn't eat. There were old stale buns and pieces of bread. It looked as if the dogs didn't have food but had had garbage dumped in at sometime * * * I saw the dogs that were shipped out of town. They were in a deplorable condition. They were in a small cage, about 6 by 5 feet and couldn't stand up or sit down. There was water in one end of the cage but * * * the dogs at the far edge couldn't get over to the water."
Mr. Winsell, superintendent of the Animal Rescue League, testified he had handled about 50,000 dogs in the sixteen years he has held such office:
"I am acquainted with their needs of shelter and food and drink. Q. In your opinion were they properly sheltered at thatplace? A. I would say by all means, no. In my opinion there was not sufficient water or facilities for water and they were also dirty. I took the dogs to the Animal Rescue League and had an opportunity to observe their condition. There were a lot of them that were awful sickly. The bars on our kennels are 2 3/4 inches apart and some of the puppies were so poor they would crawl right through those bars. Q. What did they seem to be suffering from? A. Quite a few of them had distemper. * * * Q. Were the dogssuffering from lack of sufficient water? A. I would say theywere. Q. Were there various of the dogs suffering frommalnutrition? A. I would think so from the *Page 914 looks of them. I didn't see anything for them to eat but some corn. Q. Do dogs eat corn? A. They will if they are hungry enough. Q. Is that proper dog food? A. No, it is not proper dogfood. Some dogs will eat it. It won't hurt them but it is not proper dog food. Q. Were there any evidences they had been properly fed over the week previously? A. I couldn't say there was, no. In my opinion, they were improperly fed. Since that time I have had the care of these dogs. * * * Several of of them died from distemper. Probably that is what took all of them."
Mrs. Winsell, assistant superintendent of the Animal Rescue League for sixteen years, told of her observations on the morning of July 24 when she was called to the scene:
"I saw a lot of dogs in very bad condition. * * * the pens were just dilapidated wire that looked like they might have picked it up out of the junk and put it together with old tin sink covering * * *. There was one pen like a chicken coop turned over some dogs. This was about a foot and a half high and I would say there were three or four medium sized dogs in it. I wouldn't say they were able to stand up in it. They could lie down but if they sat up their back would touch the wire. There was an old dilapidated box * * * they had a dog tied to this and several puppies around it. I would say this was about 2 1/2 feet across. I would say these pens constituted improper shelter for the size and number of dogs that were there. Q. From your experience with dogs wouldyou say they had been properly fed? A. No, I don't think theyhad. * * * Q. From your observation of those dogs, did it appear they had been receiving a proper amount of water? A. I wouldn't think they had. This was a very hot day and I wouldn't say the pens allowed them to get fresh air. One little place was in the shade but the other pens were out in the boiling hot sun. Some of them had tin roofs that made it all the hotter.
"The Court: Did you see any suffering among the dogs when you first went out there? A. Yes, they all had their tongues hanging out for wanting water and from all the heat. *Page 915 
"The Court: Did you see any food? A. No, nothing only some hard buns and there were some ears of corn and I did see just a potato * * *."
The secretary of the Humane Society testified to his observations when called to defendant's place about 2 p.m.:
"An oil barrel facing the east with the sun from the west beating hot on it and 4 or 5 little puppies and the dog in it was the thing that attracted my attention."
This witness also saw at least 4 dogs in a small pen probably 2 by 5 feet. Some of the pens were so located and built it was impossible for air to get to the animals.
"Some of the dogs were irritable and barking and nervous. Others were apparently not too well * * * Yes, they were in need of water. * * * their tongues out and gasping somewhat for breath because of the heat."
Sonderleiter, who has raised dogs for twenty years, told what he observed on the afternoon of July 24 and the following day:
"In one of the hog houses there were 2 or 3 puppies and a mother and a dead calf — and the stink, you couldn't hardly stand the odor. * * * These dogs were in their own filthapproximately two or three inches thick * * * I would say they[pens] had not been cleaned for a good many months. * * * The little dogs couldn't possibly drink from the pan if it had water. * * * they were all skinny as rails. * * * pen `C' was so low the dogs couldn't stand up in it. * * * The dogs were very thin,their tongues hanging out for lack of water and they were justskeletons you might say. * * * The dogs showed evidence of having been improperly fed. Q. What evidence was there the dogs had not been properly fed? A. The evidence of the food that had been put in the cages for them to eat and the condition of their eyes, their eyes were moist, all showed signs of distemper and like a starved animal. Q. And from their condition you were able to determine they had not been fed properly over a period of time? A. Yes. I made a *Page 916 
trip back the next day. * * * I saw skeletons of one dog that hadnot been dead possibly over a day or so and about three othercarcasses. They were back of these pens, I would say about three feet in this column of bushes."
Defendant did not deny Sonderleiter's testimony regarding the amount of filth or the dead dogs.
Mrs. Diltz, who has raised dogs for about fifteen years, testified:
"As I got possibly as far as this courtroom is long from the place it began to smell and in the hot sun were these dogs. Some with a sheet of tin over them and some open to the sun. There was a little female with several baby puppies, looked like they had been born about that day in a hot tin barrel with no bedding, nothing over them but the tin. There was no water in the barrel. * * * Some of these dogs were sick and their eyes were mattering.
One little puppy could just open its eyes half way. It lookedvery sick, the others were scrawny and droopy and were pantingand jumping, some of them jumping to get out. * * * Q. From their physical condition were you able to tell whether or not they had been properly fed? A. Only that they acted quite hungry and the evidence, if you call it evidence, that was there, field corn and a couple of dry buns, bones that were dried up lying in filth. Iwouldn't call that properly feeding any dog. Some of them were very thin. I would say they showed evidence of not having sufficient water."
Mrs. Goforth saw the dogs and said she thought they were in very poor condition and very thin. A neighbor testified she had seen defendant occasionally down by the pens "for 5 or 10 minutes a day during the morning and night but not every day."
It is unnecessary to summarize the testimony further. Enough has been set out to demonstrate there is competent evidence that defendant neglected to provide at least some of these dogs withproper food, drink, shelter or protection from the weather and pain, distress, suffering or death resulted therefrom. As previously indicated, it is unnecessary to refer to *Page 917 
defendant's testimony. See State v. Kneedy, supra, 232 Iowa 21, 27, 3 N.W.2d 611, 615, and citations. Defendant denied only some of the State's evidence. His testimony is without corroboration. Of course the lower court was not compelled to accept it.
The majority observes, "Some of the witnesses for the State are breeders of fancy dogs. Their opinions as to the condition of the shelters and the dogs are under a comparison with their kennels and dogs." It is true Sonderleiter and Mrs. Diltz are breeders of pedigreed dogs. The remainder of the majority's statement is unwarranted. Likewise is its observation "these dogs were strays and used to visiting the garbage cans in the alleys for their subsistence."
The majority states "pictures * * * were taken of the various pens and dogs" and intimates these photographs are fatal to the State's case. Four photographs are in evidence. One shows the crate in which six dogs were shipped to the Omaha serum company. The dogs do not clearly appear. The principal inference to be drawn from this exhibit is that the crate is too small for so many dogs. One of the other photographs is an outside view of the largest pen and two small cages adjacent to it. It clearly shows the makeshift character of the pen and cages but discloses nothing as to the condition of the dogs. One of the other two photographs shows an inside corner of the largest pen and 9 of the 11 dogs kept therein. Only the heads of the other 2 animals appear. The remaining photograph is also an inside view of the largest pen showing 5 of the same 11 dogs there confined.
I can see nothing damaging — much less fatal — to the State's case in these photographs. They support the witnesses' descriptions of the pens and cages and fall far short of making unbelievable their testimony as to the condition of the animals. Further, the pictures show less than half the various pens or cages and only one fourth the 38 to 40 dogs kept by defendant. None of the half barrels is shown, nor the oil barrel containing the female and her young puppies. It is reasonably to be inferred that the smaller pens or cages not shown in the photographs afforded less proper shelter than the largest pen and *Page 918 
that the animals there restrained were in more distress than those in the largest pen shown in the photographs.
As tending to support this dissent see Commonwealth v. Curry, supra, 150 Mass. 509, 23 N.E. 212; State v. Persons, supra,114 Vt. 435, 46 A.2d 854, 857.
I would affirm.
HALE, J., joins in this dissent.